Exhibit 10.38

 

DOLLAR GENERAL CORPORATION

STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT (this  “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made by and between Dollar General Corporation, a
Tennessee corporation (hereinafter referred to as the “Company”), and the
individual whose name is set forth on the signature page hereof, who is an
employee of the Company or a Subsidiary or Affiliate of the Company (hereinafter
referred to as the “Optionee”).  Any capitalized terms herein not otherwise
defined in this Agreement shall have the meaning set forth in the Dollar General
Corporation Amended and Restated 2007 Stock Incentive Plan, as such Plan may be
amended from time to time (the “Plan”).

 

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Board of the Company appointed to administer the Plan (the “Committee”)
has determined that it would be to the advantage and best interest of the
Company and its shareholders to grant the Option provided for herein to the
Optionee, and has advised the Company thereof and instructed the undersigned
officer to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1.      Business Protection Provisions

 

“Business Protection Provisions” shall mean the provisions in the Optionee’s
employment agreement with the Company dated June 3, 2018, as may be amended from
time to time (or any successor agreement agreed upon by the Optionee and the
Company as replacing such employment agreement) addressing business protections
(as of the date of this Agreement, such provisions are set forth in sections 16
through 20 of such employment agreement), to the extent such provisions are
applicable on the relevant date.

 

Section 1.2        Cause

 

“Cause” shall mean (a) “Cause” as such term may be defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates that is in effect at the time of termination of employment; or (b) if
there is no such employment agreement in effect, “Cause” as such term may be
defined in any change-in-control agreement between the Optionee and the Company
or any of its Subsidiaries or Affiliates that is in effect at the time of
termination of employment; or (c) if there is no such employment or
change-in-control agreement, with respect to the Optionee: (i) any act of the
Optionee involving fraud or dishonesty, or any willful failure to perform

1




reasonable duties assigned to the Optionee which failure is not cured within 10
business days after receipt from the Company of written notice of such failure;
(ii) any material breach by the Optionee of any securities or other law or
regulation or any Company policy governing trading or dealing with stock,
securities, investments or the like, or any inappropriate disclosure or
“tipping” relating to any stock, securities, investments or the like; (iii)
other than as required by law, the carrying out by the Optionee of any activity,
or the Optionee making any public statement, which prejudices or ridicules the
good name and standing of the Company or its Affiliates or would bring such
persons into public contempt or ridicule; (iv) attendance by the Optionee at
work in a state of intoxication or the Optionee otherwise being found in
possession at the Optionee’s place of work of any prohibited drug or substance,
possession of which would amount to a criminal offense; (v) any assault or other
act of violence by the Optionee; or (vi) the Optionee being indicted for any
crime constituting (x) any felony whatsoever or (y) any misdemeanor that would
preclude employment under the Company’s hiring policy. 

 

Section 1.3.      Disability

 

“Disability” shall mean, (a) prior to Early Retirement or Normal Retirement,
 (i) “Disability” as such term may be defined in any employment agreement
between the Optionee and the Company or any of its Subsidiaries or Affiliates
that is in effect at the time of termination of employment; or (ii) if there is
no such employment agreement in effect, “Disability” as such term may be defined
in any change-in-control agreement between the Optionee and the Company or any
of its Subsidiaries or Affiliates that is in effect at the time of termination
of employment; or (iii)  if there is no such employment or change-in-control
agreement, “Disability” as defined in the Company’s long-term disability plan;
or (b) following Early Retirement or Normal Retirement,  the date the Optionee
is determined to be unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, as determined by a physician selected by
the Company.

 

Section 1.4.      Early Retirement

 

“Early Retirement” shall mean the voluntary termination of the Optionee’s
employment with the Company or any of its Subsidiaries or Affiliates after
[April 1, 2021], but prior to Normal Retirement; provided that (a)  the Optionee
has provided notice of voluntary termination in writing to the Board within a
reasonable period of time prior to the date of his voluntary termination; (b)
the Optionee has agreed in writing to provide reasonable transition services to
the Board and his successor for up to twelve (12) months following his voluntary
termination; (c) the Optionee agrees in writing to extend the “Restricted
Period” within the Business Protection Provisions to three (3) years from the
date of voluntary termination if  on the date of termination the Restricted
Period is otherwise less than three (3) years (the Restricted Period is
currently defined within the Business Protection Provisions as two (2) years
from the date of termination); and (d) there is no basis for the Company to
terminate the Optionee with Cause at the time of the Optionee’s voluntary
termination. 

 

Section 1.5.      Good Reason

 

“Good Reason” shall mean (a) a material diminution in the Optionee’s base
salary; or (b) a material diminution in the Optionee’s authority, duties or
responsibilities.  To qualify as a termination due to Good Reason under this
Agreement, the Optionee must have provided written notice to the Company of the
existence of the circumstances providing grounds for termination for Good Reason

2

 




within thirty (30) days of the initial existence of such grounds and must have
given the Company at least thirty (30) days from receipt of such notice to cure
the condition constituting Good Reason.   Such termination of employment must
have become effective no later than one year after the initial existence of the
condition constituting Good Reason.

 

Section 1.6.      Normal Retirement

 

“Normal Retirement” shall mean the voluntary termination of the Optionee’s
employment with the Company or any of its Subsidiaries or Affiliates on or after
(a) reaching the minimum age of sixty-two (62) and (b) achieving five (5)
consecutive years of service; provided,  however, that the sum of the Optionee’s
age plus years of service (counting whole years only) must equal at least
seventy (70) and provided further that there is no basis for the Company to
terminate the Optionee with Cause at the time of the Optionee’s voluntary
termination.

 

Section 1.7.      Option

 

“Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
Shares of Common Stock set forth on Schedule A hereto.

 

Section 1.8.      Qualifying Termination

 

“Qualifying Termination” shall mean the Optionee’s employment with the Company
and all Service Recipients is involuntarily terminated by the Company other than
with Cause or terminated by the Optionee for Good Reason other than when Cause
to terminate exists, in each case within two (2) years following a Change in
Control. In no event shall a Qualifying Termination include the Early
Retirement, Normal Retirement, death, Disability or any other termination of the
Optionee not specifically covered by the preceding sentence.

 

Section 1.9.      Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

ARTICLE II

GRANT OF OPTION

 

Section 2.1.      Grant of Option

 

For good and valuable consideration, on and as of the Grant Date the Company
irrevocably grants to the Optionee the Option on the terms and conditions set
forth in this Agreement.

 

Section 2.2.      Exercise Price

 

Subject to Section 2.4, the exercise price of the Shares of Common Stock covered
by the Option (the “Exercise Price”) shall be as set forth on Schedule A hereto,
which shall be the Fair Market Value on the Grant Date.

 



3

 




Section 2.3.      No Guarantee of Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

 

Section 2.4.      Adjustments to Option

 

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided,  however, that in the event of the payment of an
extraordinary dividend by the Company to its shareholders: the Exercise Price of
the Option shall be reduced by the amount of the dividend paid, but only to the
extent the Committee determines it to be permitted under applicable tax laws and
to not have adverse tax consequences to the Optionee under Section 409A of the
Code; and, if such reduction cannot be fully effected due to such tax laws and
it will not have adverse tax consequences to the Optionee, then the Company
shall pay to the Optionee a cash payment, on a per Share basis, equal to the
balance of the amount of the dividend not permitted to be applied to reduce the
Exercise Price of the applicable Option as follows: (a) for each Share subject
to a vested Option, immediately upon the date of such dividend payment; and (b)
for each Share subject to an unvested Option, on the date on which such Option
becomes vested and exercisable with respect to such Share.

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

Section 3.1.      Commencement of Exercisability

 

(a)        Except as otherwise provided in Section 3.1(b), (c), (d) or (e)
below, so long as the Optionee continues to be employed by the Company or any
other Service Recipient, the Option shall become vested and exercisable with
respect to 25% of the Shares subject to such Option on each April 1 of the four
(4) fiscal years following the fiscal year in which the Grant Date occurs, as
set forth on Schedule A hereto (each such date, a “Vesting Date”).  To the
extent this vesting schedule results in the vesting of fractional shares, the
fractional shares shall be combined and be exercisable on the earliest Vesting
Date.

 

(b)        Notwithstanding Section 3.1(a) above, upon the earliest occurrence of
(i) the Optionee’s death, or (ii) a termination of the Optionee’s employment by
reason of the Optionee’s Disability, the Option shall become immediately vested
and exercisable with respect to 100% of the Shares subject to such unvested
Option immediately prior to such event (but only to the extent such Option has
not otherwise terminated, been forfeited or become exercisable). 

 

(c)        Notwithstanding Section 3.1(a) above, in the event the Optionee
experiences a Qualifying Termination, the Option shall become immediately vested
and exercisable on the date of such Qualifying Termination with respect to 100%
of the Shares subject to such unvested Option (but only to the extent such
Option has not otherwise terminated, been forfeited or become exercisable).

 

(d)        Notwithstanding Section 3.1(a) above, in the event of the Optionee’s
Early  Retirement,  the Option shall remain outstanding and shall become vested
and exercisable on the Vesting Dates

4

 




provided in Section 3.1(a) (but only to the extent the Option has not otherwise
terminated, been forfeited or become exercisable); provided,  however, that (i)
if  the Optionee violates any of the Business Protection Provisions following
Early Retirement, then any unvested Option shall immediately terminate and be
forfeited; or (ii) if the Optionee dies or incurs a Disability following Early
Retirement,  then any unvested Option shall instead become immediately vested
and exercisable (but only to the extent such Option has not otherwise
terminated, been forfeited or become exercisable) upon such death or Disability;
or (iii) if  a Change in Control occurs following Early Retirement, then any
unvested Option shall instead become immediately vested and exercisable (but
only to the extent such Option has not otherwise terminated,  been forfeited or
become exercisable) upon such Change in Control. 

 

(e)        Notwithstanding Section 3.1(a) above, in the event of the
Optionee’s Normal Retirement, that portion of the Option that would have become
vested and exercisable within the one (1) year period following the
Optionee’s Normal Retirement date if the Optionee had remained employed with the
Company or the applicable Service Recipient shall remain outstanding following
the Optionee’s Normal Retirement date and shall become vested and exercisable on
the anniversary of the Grant Date that falls within the one (1) year period
following the Optionee’s Normal Retirement date (but only to the extent such
portion of the Option has not otherwise terminated, been forfeited or become
exercisable); provided,  however, that if during such one (1) year period the
Optionee dies or incurs a Disability, such portion of the Option shall instead
become immediately vested and exercisable (but only to the extent such portion
of the Option has not otherwise terminated, been forfeited or become
exercisable) upon such death or Disability.

 

(f)         No Option shall become vested or exercisable as to any additional
Shares following the Optionee’s termination of employment for any reason, and
any Option which is unexercisable as of the Optionee’s termination of employment
shall immediately terminate and be forfeited without payment therefor, in each
case except as otherwise provided in Section 3.1(b), (c), (d) or (e) above.

 

Section 3.2.      Expiration of Option

 

The Optionee may not exercise the Option to any extent after the first to occur
of the following events:

 

(a)        The tenth anniversary of the Grant Date;

 

(b)        The fifth anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients by reason of Early
Retirement or Normal Retirement;

  

(c)        The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients by reason of death or
Disability;

 

(d)        The third anniversary of the date of the Optionee’s Qualifying
Termination;

 

(e)        Ninety (90) days after the date of the Optionee’s involuntary
termination of employment by the Company and all Service Recipients without
Cause that is not a Qualifying Termination;

 



5

 




(f)         Ninety (90) days after the date of the Optionee’s voluntary
termination of employment with the Company and all Service Recipients by the
Optionee that is not a Qualifying Termination,  Disability,  Early Retirement or
Normal Retirement;

 

(g)        Immediately upon the date of the Optionee’s termination of employment
by the Company and all Service Recipients with Cause; or

 

(h)        At the discretion of the Company, if the Committee so determines
pursuant to Section 9 of the Plan.

 

Section 3.3.      Expiration and Clawback of Portion of Option upon Violation of
the Business Protection Provisions following Early Retirement

 

Notwithstanding any other provisions of this Agreement, on the date the Company
becomes aware of the Optionee’s violation of any of the Business Protection
Provisions that occurred following Early Retirement, any portion of the Option
that vested following Early Retirement under Section 3.1(d) shall immediately be
forfeited and no longer exercisable and shall be subject to clawback as provided
in Section 5.9 and the unvested portion of any Option shall immediately
terminate and be forfeited without payment therefor.

 

ARTICLE IV

 EXERCISE OF OPTION

 

Section 4.1.      Person Eligible to Exercise

 

During the lifetime of the Optionee, only the Optionee (or his duly authorized
legal representative) may exercise the Option or any portion thereof.  After the
death of the Optionee, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.2 or Section 3.3, be
exercised by the Optionee’s personal representative or by any person empowered
to do so under the Optionee’s will or under the then applicable laws of descent
and distribution.

 

Section 4.2.      Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2 or
Section 3.3;  provided,  however, that any partial exercise shall be for whole
Shares of Common Stock only.

 

Section 4.3.      Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his or her designee all of the following prior to
the time when the Option or such portion becomes unexercisable under Section 3.2
or Section 3.3:

 

(a)        Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Company;

 



6

 




(b)        (i) Full payment (in cash or by check or by a combination thereof)
for the Shares with respect to which such Option or portion thereof is exercised
(provided,  however, that full payment is deemed made if the Company receives
cash in respect of the exercise price no later than the date on which the
Company or its agent delivers or releases Shares to the Optionee or his agent,
which date shall not be later than two (2) business days following the date on
which the Option is exercised, in the event of a cashless exercise via a third
party in a manner that is compliant with applicable law) or (ii) notice in
writing that the Optionee elects to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by the
Optionee to the Company pursuant to clause (i) of this subsection (b); 

 

(c)        (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised (provided,  however, that full payment is deemed
made if the Company receives such payment no later than the date on which the
Company must remit such withholding to the Internal Revenue Service in the event
of a cashless exercise via a third party in a manner that is compliant with
applicable law); (ii) notice in writing that the Optionee elects to have the
number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by the Optionee to the Company pursuant to clause (i) of
this subsection (c); or (iii) notice in writing to the Company at least ten (10)
days (or such shorter period approved by the Committee)  prior to date of
exercise that the Optionee elects to pay the withholding tax obligation with
previously owned Shares and, subject to all applicable rules established by the
Committee, the delivery (or deemed delivery, as allowed by the Committee) on or
prior to the date of exercise of such Shares having a Fair Market Value equal to
the withholding amount;

 

(d)        A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the Shares of
Common Stock are being acquired for his or her own account, for investment and
without any present intention of distributing or reselling said Shares or any of
them except as may be permitted under the Securities Act of 1933, as amended
(the “Act”), and then applicable rules and regulations thereunder, and that the
Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the Shares by such person is contrary to the representation and
agreement referred to above; provided,  however, that the Committee may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations; and

 

(e)        In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of Shares acquired on exercise of the Option does not violate the Act and may
issue stop-transfer orders covering such Shares.  Share certificates evidencing
stock issued on exercise of the Option may bear an appropriate legend referring
to the provisions of subsection (d) above and the agreements herein. The written
representation and agreement referred to in subsection (d) above shall, however,
not be required if the Shares to be issued

7

 




pursuant to such exercise have been registered under the Act, and such
registration is then effective in respect of such Shares.    

 

For purposes of this Section 4.3, a  notice in writing to the Company includes
notice in writing to a third party engaged by the Company to provide
administrative services under the Plan and also includes notice via electronic
or telephone enabled systems pursuant to approved procedures and a notice is
considered signed if it is signed electronically in accordance with approved
procedures and such electronic signature will have the same force and effect as
a manual signature.

 

Notwithstanding the above, the Committee may approve alternative procedures for
exercise and alternative procedures for payment of the related exercise price
and withholding amounts provided such alternative procedures are established in
writing prior to the date of exercise.  No alternative procedure for exercise
shall be effective unless the Optionee completes all actions required for
exercise and payment.    

 

Section 4.4.      Conditions to Issuance of Stock Certificates

 

The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares, which
have then been reacquired by the Company.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares purchased (if certificated, or if not
certificated, register the issuance of such Shares on its books and records)
upon the exercise of the Option or portion thereof prior to fulfillment of all
of the following conditions:

 

(a)        The obtaining of approval or other clearance from any state or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable; and

 

(b)        The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

 

Section 4.5.      Rights as Shareholder

 

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a shareholder
of the Company in respect of any Shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
Shares shall have been issued by the Company to such holder or the Shares have
otherwise been recorded in the records of the Company as owned by such holder.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1.      Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested

8

 




persons.  No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Option.  In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement.

 

Section 5.2.      Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided,  however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and
distribution or other transfers authorized in limited circumstances by the
Committee (or its designee).

 

Section 5.3.      Notices

 

Except as otherwise provided in Section 4.3, any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of its Secretary or his or her designee, and any notice to be given to the
Optionee shall be addressed to him at the last address of the Optionee known to
the Company unless otherwise directed by the Optionee.  By a notice given
pursuant to this Section 5.3, either party may hereafter designate a different
address for the provision of notices under this Agreement.  Any notice, which is
required to be given to the Optionee, shall, if the Optionee is then deceased,
be given to the Optionee’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 5.3.  Any notice shall have been deemed duly given
when (a) delivered in person; or, except for notice under Section 4.3 which must
be received to be duly given, (b) enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service, or (c) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with fees prepaid) in an office regularly maintained by
FedEx, UPS, or comparable non-public mail carrier.

 

Section 5.4.      Titles; Pronouns

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

Section 5.5.      Applicability of Plan [and Management Stockholder’s Agreement]

 

The Option and the Shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan to
the extent applicable to an Option and Shares.   In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.  [The
Option and the Shares of Common Stock issued to the Optionee upon exercise of
the Option shall not be subject to, and hereby are expressly exempted from, all
of the terms and provisions of any Management Stockholder’s Agreement between
the Optionee and the Company in existence on the Grant Date.] 

 



9

 




Section 5.6.      Amendment

 

This Agreement may only be amended pursuant to Section 10 of the Plan.

 

Section 5.7.      Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

Section 5.8.      Arbitration

 

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted within a reasonable period by a single
arbitrator in an arbitral forum to be selected by the parties and subject to the
Federal Rules of Procedure and Evidence.  Such arbitration process shall take
place within the Nashville, Tennessee metropolitan area, unless otherwise
mutually agreed by the parties.  The decision of the arbitrator shall be final
and binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning. 
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof.  Each party shall bear its own legal fees and expenses, unless
otherwise determined by the arbitrator, and each party shall bear an equal
portion of the arbitrator’s and arbitral forum’s fees.

 

Section 5.9.      Clawback

 

As a condition of receiving the Option, the Optionee acknowledges and agrees
that the Optionee’s rights, payments, and benefits with respect to the Option
shall be subject to any reduction, cancellation, forfeiture or recoupment, in
whole or in part, upon the occurrence of certain specified events (including,
but not limited to, upon violation of the Business Protection Provisions, as
provided in Section 3.3), as is required by this Agreement or as may be required
by any rule or regulation of the Securities and Exchange Commission or by any
applicable national exchange, or by any other applicable law, rule or regulation
or as set forth in a separate “clawback” or recoupment policy as may be adopted
from time to time by the Board or the Committee.  In the event the Optionee no
longer owns the Shares of Common Stock at the time of required recoupment, the
Optionee agrees to the recoupment of cash equal to the Fair Market Value of the
Shares of Common Stock on the date the Shares of Common Stock were sold.

 

Section 5.10.    Signature in Counterparts 

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

[Signatures on next pages]

 



10

 




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

Dollar General Corporation

 

100 Mission Ridge

 

Goodlettsville, TN 37072

 

 

 

[Signature Page of Stock Option Award Agreement]





11

 




 

  

OPTIONEE:

 

 

 

 

 

Signature:

 

Print Name: Todd J. Vasos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page of Stock Option Award Agreement]

 



12

 




 Schedule A to Stock Option Award Agreement

 

 

 

]

 

 

Grant Date:

[                      ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercise Price (per Share):

[                      ]

 

 

Option Grant:

 

 

 

Aggregate number of Shares of Common Stock for which the Option granted
hereunder is exercisable:

[                      ]

 

Vesting Dates:                          Percentage                    Date

25%                   April 1, [year]

25%                   April 1, [year]

25%                   April 1, [year]

25%                   April 1, [year]

 

 

 

13

 

